Plaintiff commenced this action and at the inception applied for a temporary injunction, which was by the court denied. From that order he appealed to this court and filed his petition in error with case-made attached on February 7, 1936. After the appeal was lodged in this court, the trial court heard the cause on its merits and denied the application for injunction. A motion to dismiss has been filed for the reason that this appeal is moot. We are of the opinion and hold that the appeal from the order refusing to grant the temporary injunction has become moot. The sole purpose of a temporary injunction is to maintain the cause in statu quo until a trial upon the merits. High on Injunctions (4th Ed.) section 3; 32 C. J. page 20; Ex parte Grimes, 20 Okla. 446, 94 P. 668. In this connection see West v. Michelin, 113 Okla. 199, 240 P. 738.
The appeal is dismissed.
OSBORN, C. J., and RILEY, WELCH, PHELPS, and HURST, JJ., concur.